UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

LYNN KATCHMARK,                                    :
                                                   :
       Plaintiff,                                  :        Civil Action No.:   21-cv-1278 (RC)
                                                   :
       v.                                          :        Re Document No.:    3
                                                   :
NEW LIFE CHRISTIAN CHURCH, et al.,                 :
                                                   :
       Defendants.                                 :

                                  MEMORANDUM OPINION

                         GRANTING DEFENDANT’S MOTION TO DISMISS

                                       I. INTRODUCTION

       Plaintiff Lynn Katchmark brings this case pro se against New Life Christian Church,

Mark Bradley and/or Turner Builders, Inc., and Washington Gas (collectively, “Defendants”).

Ms. Katchmark alleges that Defendants’ actions constitute a violation of her human rights under

various provisions of the 1948 United Nations Universal Declaration of Human Rights, as well

as an unspecified violation of her constitutional rights.

       Defendant Bradley has moved to dismiss Ms. Katchmark’s Complaint on several

grounds. Despite an Order from the Court advising Ms. Katchmark of her obligation under the

Federal Rules of Civil Procedure and the Local Civil Rules to respond to Mr. Bradley’s

motion—or else treat the motion as conceded—Ms. Katchmark has not responded to the motion

to dismiss. Ms. Katchmark has also failed to respond to the Court’s Order. For the reasons

explained below, the Court will dismiss the Complaint in its entirety.
                                II. FACTUAL BACKGROUND

       Ms. Katchmark filed her Complaint in this Court on May 06, 2021. Compl., ECF No. 1.

Ms. Katchmark brings various claims under the 1948 United Nations Universal Declaration of

Human Rights (“UDHR”). Id. at 5. More specifically, she alleges that Defendants violated her

rights to equality, security of person, legal recognition, equality before the law, and a fair public

hearing, as well as her freedoms from discrimination, slavery, inhumane treatment, and

interference. Id.

       Defendants are three unrelated parties. See id. at 4, 6. Defendant New Life Christian

Church (“the Church”) is a church located in Chantilly, Virginia. Id. at 2. Ms. Katchmark

attended the Church from approximately 2009–2010. Id. at 8. Beginning in 2009, Ms.

Katchmark participated in a women’s group through the Church, which would meet weekly in

Ms. Katchmark’s Virginia home. Id. Ms. Katchmark alleges that at one point during these

meetings, a group of church members turned against her, spoke unkindly toward and about her,

and instigated a pattern of “discrimination, harassment, hatred, and ultimately death threats”

toward her. Id. She claims that these actions constitute a violation of her human rights under

Articles 1, 2, 3, 4, 5, 6, 7, 12, and 17 of the UDHR. Id. at 8–13.

       Defendant Bradley is the owner of Bradley Turner Buildings, Inc., a Virginia corporation

that performs home construction and renovation work. See id. at 2, 4; Mem. L. Supp. Bradley’s

Mot. Dismiss (“Def.’s Mem.”) at 1, ECF No. 3-1. In the spring of 2017, Ms. Katchmark began a

home renovation project. Compl. at 11. She hired Mr. Bradley to perform work on her home as

part of the renovation. 1 Id. at 11–12. Mr. Bradley began working on Ms. Katchmark’s home in



       1
         Ms. Katchmark’s Complaint, as Mr. Bradley points out, does not specify the details of
the agreement upon which Mr. Katchmark and Mr. Bradley contracted into. See Compl. at 11,
ECF No. 1 (“I then signed a contract.”); Mem. L. Supp. Bradley’s Mot. Dismiss (“Def.’s Mem.”)


                                                  2
May 2017 and continued for approximately three to four months. Id. Ms. Katchmark alleges—

through somewhat ambiguous detail—that Mr. Bradley’s work caused flooding in her home

around August or September of 2017. Id. at 12. The Complaint states that Mr. Bradley removed

and covered a drain in the foyer of her home and seems to suggest that this caused the flooding.

Id. Ms. Katchmark alleges that these actions constitute a violation of her human rights under

Articles 6 and 17 of the UDHR. Id. at 11–12.

       Defendant Washington Gas is a gas company incorporated in Springfield, Virginia. Id. at

2, 6. Ms. Katchmark claims that in September 2018, neighbors began commenting on a gaseous

odor around her home. Id. at 12. Although she did not smell gas at that time, Ms. Katchmark

did detect a gaseous odor in February 2019 and began experiencing physical symptoms such as

weakness, congestion, and a headache. Id. In response to a neighbor’s call, the fire department

arrived at Ms. Katchmark’s home to inspect the odor. Id. Ms. Katchmark claims that the fire

department detected a gas leak and, in response, contacted Washington Gas. Id. According to

Ms. Katchmark, a representative from Washington Gas arrived at her home and purported to

have repaired the gas leak. Id. However, Ms. Katchmark recounts that the odor persisted and

that a Washington Gas representative who later inspected her home stated that “the leak was so

severe it could have caused a house explosion.” Id. at 13. Ms. Katchmark alleges these actions

evidence a violation of her human rights under Articles 5, 7, 10, and 17 of the UDHR. Id. at 12.

       On July 30, 2021, Mr. Bradley filed a motion to dismiss Ms. Katchmark’s Complaint.

Mark Bradley and Turner Builders, Inc.’s Mot. to Dismiss (“Def.’s Mot.”), ECF No. 3. On

August 2, 2021, the Court ordered Ms. Katchmark to respond to Mr. Bradley’s motion to dismiss




at 1, ECF No. 3-1 (Ms. Katchmark “claims that she signed a contract with Mr. Bradley for
unspecified renovation work on her home . . . .”).


                                                3
on or before September 1, 2021. Order, ECF No. 4. As of this time, Ms. Katchmark has failed

to comply with the Court’s Order to respond to Mr. Bradley’s motion to dismiss.


                                    III. LEGAL STANDARD

       Under Local Civil Rule 7(b), if any party fails to file a response to a motion within “14

days of the date of service or at such other time as the Court may direct . . . the Court may treat

the motion as conceded.” D.D.C. Loc. Civ. R. 7(b). This rule “is a docket-management tool that

facilitates efficient and effective resolution of motions by requiring the prompt joining of

issues.” Fox v. Am. Airlines, Inc., 389 F.3d 1291, 1294 (D.C. Cir. 2004) (citing FDIC v. Bender,

127 F.3d 58, 67 (D.C. Cir. 1997)). In Fox v. Strickland, 837 F.2d 507, 509 (D.C. Cir. 1988) (per

curiam), the D.C. Circuit held that a district court must take pains to advise a pro se party of the

consequences of the failure to respond to a dispositive motion. See also Neal v. Kelly, 963 F.2d

453, 456 (D.C. Cir. 1992). “That notice . . . should include an explanation that the failure to

respond . . . may result in the district court granting the motion and dismissing the case.” Fox v.

Strickland, 837 F.2d at 509.

       This Circuit has addressed challenges to the compatibility of Local Civil Rule 7(b) with

various Federal Rules of Civil Procedure. See Winston v. Strawn, LLP v. McLean, 843 F.3d 503,

506 (D.C. Cir. 2016) (“Local Rule 7(b) cannot be squared with Federal Rule of Civil Procedure

56.”); Cohen v. Bd. of Trs. of the Univ. of the Dist. of Columbia, 819 F.3d 476, 481 (D.C. Cir.

2016) (“Applying Local Rule 7(b) to grant an unopposed motion to dismiss under Federal Rule

of Civil Procedure 12(b)(6) risks circumventing the clear preference of the Federal Rules to

resolve disputes on their merits.”). However, Cohen ultimately “reaffirmed that, in the context

of a motion to dismiss, it has yet to deem a straightforward application of Local Rule 7(b) an

abuse of discretion.” Voacolo v. Fed. Nat’l Mortg, Ass’n, 224 F. Supp. 3d 39, 42 (D.D.C. 2016)



                                                  4
(cleaned up). Accordingly, for the reasons below, the Court finds that this case presents a

“straightforward” situation in which to apply Local Rule 7(b) and applies the Rule’s standard to

resolve the issues presented.

                                         IV. ANALYSIS

         A. Ms. Katchmark Has Conceded Defendant Bradley’s Motion to Dismiss

       On July 20, 2021, Mr. Bradley moved to dismiss Ms. Katchmark’s Complaint pursuant to

Federal Rule of Civil Procedure 12(b)(1), (2), and (6). See Def.’s Mot. at 1. Mr. Bradley asserts

that the Complaint failed to establish this Court’s personal jurisdiction over him because the

requirements of both the District of Columbia’s Long Arm Statute and constitutional due process

are unsatisfied. Def.’s Mem. at 2–3. Next, Mr. Bradley claims that this Court lacks subject

matter jurisdiction because “the U.N. Declaration [of Human Rights] does not satisfy the Court’s

want of subject matter jurisdiction.” Id. at 6. Mr. Bradley also argues that the alleged facts fail

to state a claim upon which relief can be granted because “the U.N. Declaration does not impose

an enforceable obligation on Mr. Bradley[,]” “there are no facts alleged that support a violation

of the provisions of the U.N. Declaration[,]” and because “[t]he Complaint fails to allege any

factual or legal connection between Mr. Bradley’s services and the ‘faultline’ that caused the

alleged leaks in [Ms. Katchmark’s] basement.” Id. at 7. Lastly, Mr. Bradley claims that the

Complaint is time-barred under D.C. Code § 12-301, which imposes a three-year limitations

period on breach of contract claims. Id. at 7–8.

       On August 2, 2021, this Court ordered Ms. Katchmark to respond to Mr.

Bradley’s motion to dismiss on or before September 1, 2021, warning her that the Court

may treat Mr. Bradley’s arguments as conceded under Local Civil Rule 7(b) if she failed

to respond. See Order. Local Civil Rule 7(b) provides:




                                                   5
       Within 14 days of the date of service or at such other time as the Court may direct,
       an opposing party shall serve and file a memorandum of points and authorities in
       opposition to the motion. If such a memorandum is not filed within the prescribed
       time, the Court may treat the motion as conceded.

D.D.C. Loc. Civ. R. 7(b). Ms. Katchmark has neither responded to Mr. Bradley’s motion to

dismiss nor requested additional time to do so.

       Despite potential for conflict between Local Civil Rule 7(b) and the Federal Rules of

Civil Procedure in other contexts, this case presents a “straightforward application” of Local

Civil Rule 7(b). See Fox v. Am. Airlines, Inc., 389 F.3d at 1294–95; Cohen, 819 F.3d at 483. In

concluding that the case before it did not present a straightforward situation, Cohen distinguished

its facts from those in Fox:

       Cohen’s case is different from Fox, where the district court faced a
       “straightforward” situation in which to apply Local Rule 7(b) to dismiss a
       complaint with prejudice. In Fox, counsel had failed to respond at all to the
       motion to dismiss for the eight months that preceded the district court’s
       dismissal of the complaint. Here, Cohen filed an opposition to the motion
       to dismiss, albeit a few weeks late, as well as an amended complaint, both
       attempts to remedy what the district court treated as his effective
       concession. Cohen’s relatively prompt attempt to respond to the motion to
       dismiss, as well as the absence of any bad faith or prejudice to the
       defendants, makes all the difference.

Cohen, 819 F.3d at 483–84 (citations omitted).

       Here, the situation is analogous to—and perhaps even more straightforward than—the

facts in Fox. Similar to Fox, where Plaintiff-Appellants failed to respond to Defendant-

Appellee’s motion to dismiss, and instead filed “a joint meet and confer statement and proposed

scheduling order,” Fox, 389 F.3d at 1293, Ms. Katchmark has failed to respond to Mr. Bradley’s

motion to dismiss in any form. Furthermore, whereas in Fox “appellants offer[ed] nothing but an

updated version of the classic ‘my dog ate my homework’ line”, id. at 1294, Ms. Katchmark

offers no explanation whatsoever for her failure to respond to Mr. Bradley’s motion.




                                                  6
       This situation thus stands apart from the less straightforward situation in Cohen, where

the plaintiff filed an opposition and amended complaint in response to defendants’ motion to

dismiss, in an attempt to remedy his concession. See Cohen, 819 F.3d at 483–84; see also

Voacolo, 224 F. Supp. 3d at 43 (finding that the case presents a straightforward application of

Local Civil Rule 7(b) “because [Plaintiff] has not asked for additional time or filed any response

to the motions to dismiss despite repeated warnings to do so”). The Court therefore finds that

this case presents a “straightforward situation” in which to apply Local Civil Rule 7(b).

         In light of Ms. Katchmark’s concession and based on a review of the pleadings, the

relevant law cited therein, and the record, the Court will grant Defendant Bradley’s motion to

dismiss the Complaint as conceded, and Mr. Bradley will be dismissed from this action.

           B. The Complaint is Dismissed for Lack of Subject Matter Jurisdiction

       Because it is imperative for the Court to ensure that it has subject matter jurisdiction at all

times and over all claims, NetworkIP, LLC v. FCC, 548 F.3d 116, 120 (D.C. Cir. 2008), the

Court will sua sponte address the issue of subject matter jurisdiction regarding the two remaining

defendants: New Life Christian Church and Washington Gas. Federal courts are courts of

limited jurisdiction, and the law presumes that “a cause lies outside this limited jurisdiction.”

Rasul v. Bush, 542 U.S. 466, 489 (2004) (Scalia, J., dissenting) (quoting Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)); see also Gen. Motors Corp. v. EPA, 363 F.3d

442, 448 (D.C. Cir. 2004) (“As a court of limited jurisdiction, we begin, and end, with an

examination of our jurisdiction.”). Federal courts “possess only that power authorized by [the]

Constitution and statute . . . .” Kokkonen, 511 U.S. at 377. Because subject-

matter jurisdiction concerns the Court’s ability to adjudicate the case before it, the issue may be




                                                  7
raised sua sponte. NetworkIP, LLC, 548 F.3d at 120. “Indeed, we must raise it, because . . . we

are forbidden—as a court of limited jurisdiction—from acting beyond our authority.” Id.

       When considering whether it has jurisdiction, a court must accept the well-pleaded

factual allegations of the complaint as true. Banneker Ventures, LLC v. Graham, 798 F.3d 1119,

1129 (D.C. Cir. 2015) (citing Herbert v. Nat'l Acad. of Scis., 974 F.2d 192, 197 (D.C. Cir.

1992)). Furthermore, pro se pleadings are held to “less stringent standards than formal pleadings

drafted by lawyers,” see Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble,

429 U.S. 97, 206 (1976)), and “[t]he district court may sustain jurisdiction when an examination

of the entire complaint reveals a proper basis for assuming subject matter jurisdiction other than

one that has been improperly asserted by the pleader or otherwise demonstrates that jurisdiction

exists when the Rule 8(a)(1) allegation is defective in some regard.” Wright & Miller, 5 Fed.

Prac. & Proc. Civ. § 1206 (4th ed.); see also In re Mailman Steam Carpet Cleaning Corp., 196

F.3d 1, 5 (1st Cir. 1999), cert. denied sub nom. LeBlanc v. Salem, 530 U.S. 1230 (2000)

(“Affirmative pleading of the precise statutory basis for federal subject matter jurisdiction is not

required as long as a complaint alleges sufficient facts to establish jurisdiction.”).

       However, “even a pro se plaintiff must meet his burden of proving that the Court

has subject matter jurisdiction over the claims, including when the court raises the issue sua

sponte.” Fontaine v. JPMorgan Chase Bank, N.A., 42 F. Supp. 3d 102, 106 (D.D.C. 2014).

Despite the requirement to liberally construe a pro se complaint, this “benefit is not . . . a license

to ignore the Federal Rules of Civil Procedure.” Sturdza v. United Arab Emirates, 658 F. Supp.

2d 135, 137 (D.D.C. 2009). As such, “[a] district court may dismiss an action sua sponte before

issuance of a summons if the court clearly lacks subject matter jurisdiction or lacks jurisdiction

because the claim is wholly insubstantial.” Kudjodi v. Wells Fargo Bank, 181 F. Supp. 2d 1, 2




                                                  8
(D.D.C. 2001) (internal quotations omitted). The Court has examined Ms. Katchmark’s

pleadings and does not find a proper basis for assuming subject matter jurisdiction.

       As an initial matter, this is not a case in which a citizen of one state is suing a citizen of

another state. See 28 U.S.C. § 1332(a)(1). Ms. Katchmark alleges that she is a resident of

Virginia and that all three defendants are either residents or incorporations of Virginia as well.

Compl. at 1–2. There is therefore no factual basis in the record for assuming jurisdiction based

on diversity of citizenship.

       Although Ms. Katchmark generally references the Constitution and Bill of Rights in her

Complaint, Compl. at 3, the facts alleged—even liberally construed—do not appear to invoke a

federal question. See 28 U.S.C. § 1331. Ms. Katchmark details a series of events, which she

claims demonstrates that Defendant New Life Christian Church sought to “destroy every part of

[her] life,” that Defendant Bradley performed faulty renovation work on her home, and that

Defendant Washington Gas failed to repair a gas leak in her home. Compl. at 4. Although the

facts pleaded in the Complaint might have a nexus to violations of local contract or tort laws,

Ms. Katchmark “assert[s] federal jurisdiction without providing facts that would plausibly

support the federal claims.” Kudjodi, 181 F. Supp. 2d at 3. Accordingly, the Court finds that the

Complaint is “completely devoid of merit as not to involve a federal controversy within the

jurisdiction of the District Court.” Id. (quoting Oneida Indian Nation of N.Y. State v. Cnty. of

Oneida, N.Y., 414 U.S. 661, 666–67) (internal quotations omitted). It will therefore dismiss sua

sponte all claims against the remaining defendants for lack of subject matter jurisdiction.

                                        V. CONCLUSION

       For the foregoing reasons, the Motion to Dismiss by Defendant Bradley (ECF No. 3) is

GRANTED AS CONCEDED; and the Complaint in its entirety is DISMISSED WITHOUT




                                                  9
PREJUDICE. An order consistent with this Memorandum Opinion is separately and

contemporaneously issued.


Dated: November 19, 2021                                  RUDOLPH CONTRERAS
                                                          United States District Judge




                                          10